ACCEPTED
                                                                                        07-15-00083-CV
                                                                           SEVENTH COURT OF APPEALS
                                                                                     AMARILLO, TEXAS
                                                                                   9/21/2015 4:32:28 PM
                                                                                       Vivian Long, Clerk


                                 07-15-00083-CV

                                                                       FILED IN
                                                                7th COURT OF APPEALS
                        COURT OF APPEALS FOR THE                  AMARILLO, TEXAS
                        SEVENTH DISTRICT OF TEXAS               9/21/2015 4:32:28 PM
                              Amarillo, Texas                        VIVIAN LONG
                                                                        CLERK


              MARK P. HARDWICK, INDIVIDUALLY AND D/B/A
             MARK P. HARDWICK OIL AND GAS PROPERTIES AND
                        MARK P. HARDWICK, LLC

                                             Defendants - Appellants,

                                      v.

      SMITH ENERGY COMPANY, ON ITS OWN BEHALF AND ON BEHALF
    OF SMITH ENERGY RESOURCE OIL, LTD., A TEXAS PARTNERSHIP, AND
             ON BEHALF OF SMITH ENERGY PARTNERS I, LTD.,
                    A TEXAS LIMITED PARTNERSHIP

                                             Plaintiff - Appellee.


               APPELLEE’S UNOPPOSED MOTION FOR
           EXTENSION OF TIME TO FILE APPELLEE’S BRIEF


TO THE HONORABLE SEVENTH COURT OF APPEALS:

      Pursuant to Texas Rule of Appellate Procedure 10.5(b), Appellee Smith

Energy Company, on its own behalf and as the General Partner of Smith Energy

Resource Oil, Ltd., a Texas Limited Partnership, (“SERO”) and as General Partner

of Smith Energy Partners I, Ltd., a Texas Limited Partnership, (“SEP I”) and as the

party authorized to bring suit on behalf of interested parties who have been damaged
by Defendants’ acts and omissions,1 (“Plaintiff” or “Smith Energy” or “Smith”)

moves to extend the time to file its Appellee’s Brief and shows the following:

                                               I.

         Appellee’s Brief is due on October 9, 2015. Appellee seeks an extension of

this deadline by 32 days, making the brief due on Tuesday, November 10, 2015.

                                               II.

         An extension of the deadline for filing the Appellee’s Brief is needed because

of conflicts with other matters counsel is presently involved.          For example,

Appellee’s counsel is assisting Rice University respond to Open Records Requests

over the next several months. The Rice University Police Department only recently

became subject to these requests, and the deadlines for filing letters requesting

opinions from the Texas Attorney General’s office arise with little notice, are

numerous and varied, and are not extendable. Appellee’s counsel is presently aware

of letter filing deadlines on September 22nd and 25th, and October 2nd, 6th and 13th.

Appellee’s counsel believes that the likelihood is high that there will be additional

nonmovable deadlines for filings with the Texas Attorney General within the next

month. Appellee’s counsel is also set for trial on October 5, 2015 in Cause No.

2012-31192, Johnny Doe, et al. v. Camp LaJunta, 1928, LP, et al., in the 333rd


1
    Smith Energy has received assignment of claims.
                                                2
Judicial District Court of Harris County, Texas with the pretrial conference and

exchange of pretrial materials due on September 28, 2015.

                                          III.

         This motion is Appellee’s first request to extend the time for filing its

Appellee’s Brief.

                                          IV.

         Appellant is unopposed to this motion.

                                           V.

         This motion is made in good faith and not solely for purposes of delay.


                                          VI.

         Appellee Smith Energy requests that the motion be granted and that the Court

establish Tuesday, November 10, 2015, as the deadline for filing their Appellee’s

Brief.

                                         Respectfully submitted,

                                         RUSTY HARDIN & ASSOCIATES, LLP




                                         Lara Hudgins Hollingsworth
                                         State Bar No. 00796790
                                         Rusty Hardin
                                         State Bar No. 08972800
                                           3
                                     Ryan K. Higgins
                                     State Bar No. 24007362
                                     Carolyn P. Courville
                                     State Bar No. 24007042
                                     5 Houston Center
                                     1401 McKinney, Suite 2250
                                     Houston, Texas 77010
                                     lhollingsworth@rustyhardin.com
                                     rhardin@rustyhardin.com
                                     rhiggins@rustyhardin.com
                                     ccourville@rustyhardin.com
                                     Telephone: (713) 652-9000
                                     Facsimile: (713) 652-9800

                                     Attorneys For Appellee Smith Energy


                     CERTIFICATE OF CONFERENCE

     Appellee’s counsel has conferred with Appellants’ counsel and they are not
opposed to the filing of Appellee’s Unopposed Motion for Extension of Time to File
Appellee’s Brief.



                                            Lara Hudgins Hollingsworth




                                        4
                         CERTIFICATE OF SERVICE

      This is to certify that a true and correct copy of Appellee’s Unopposed Motion
for Extension of Time to File Appellee’s Brief has been served in accordance with
Texas Rule of Appellate Procedure 9.5 on September 21, 2015:

      David M. Gunn                          By E-Service
      dgunn@beckredden.com
      Chad Flores
      cflores@beckredden.com
      Beck Redden LLP
      1221 McKinney, Suite 4500
      Houston, Texas 77010-2010
      Telephone: 713-951-3700
      Facsimile: 713-951-3720




                                             Lara Hudgins Hollingsworth




                                         5